DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-50 are allowed.
Claims 1-3 and 5-50 are allowable over the prior art of record, none of the prior art(s) whether together singularly or in combination to teach the claimed combination as recited.  The closest reference No. 2018/0060970 A1 (Oduor et al.) and/or Walcott-Bryant et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein measured sensory data are real-time filtered, and start and endpoints of driving events are isolated and identified in real-time, wherein each driving maneuver is composed of a plurality of hierarchically structured operation-measuring parameter sets providing a hierarchical structure of vehicle operations or driving features, wherein the dynamic, functional aggregation-based telematics circuit provides an optimal match between the two temporal sequences by non-linearly warping the temporal sequences in a time dimension, and wherein one of the two temporal sequences, which comprise two time series, is locally stretched or compressed while optimizing measured similarity between the two temporal sequences of the telematics data, and performing machine learning based on a neural network including status observation and learning by linking at least one of the observed status variables of the sequential patterns to at least one of the searchable predefined measuring parameter sets of the driving maneuvers as cited in independent claims 1, 22, and 50. 

Instead, Oduor et al. disclose a system that determines and monitors driver behavior including an in-vehicle device to obtain subject driver maneuver data by selectively polling at least one in-vehicle sensor at a predetermined interval or upon a maneuver event, wherein the subject driver maneuver data is tagged with metadata having a subject location stamp and a subject time stamp, a processor coupled to a memory and a wireless network to store the subject driver maneuver data in the memory along with relationship data that links the subject driver 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/TOAN M LE/Primary Examiner, Art Unit 2864